Citation Nr: 1813021	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-51 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to April 1946 in the United States Navy, including combat service in the Asia Pacific Theater during World War II.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newnan, Georgia.  Jurisdiction has been transferred to the RO in Detroit, Michigan.  

The Board notes that the RO initially characterized the issue as petition to reopen a previously denied back condition claim.  Despite the RO's characterization, new and material evidence, specifically, private treatment records relating to the back, was received within a year of the October 2014 rating decision and it did not become final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156.  Thus, the issue is properly characterized as a claim for service connection.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran is presumed sound with respect to his lumbar spine at entrance into service and VA has not rebutted the presumption of soundness.

2.  The evidence is at least evenly balanced as to whether the current lumbar spine disability is related to military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, degenerative disc disease and arthritis of the lumbar spine was incurred in active military service.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Since the disposition below is fully favorable, further discussion of VCAA compliance is not needed at this time. 

II.  Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service is not in fact shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  The provisions of 38 C.F.R. § 3.303(b) apply only to the specific chronic diseases listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a), which include degenerative disc disease and degenerative joint disease as a form of arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records (STRs) include an October 1943 entrance examination.  The examiner noted slight scoliosis of the lower thoracic spine to the right.  In April 1946, the Veteran underwent a separation physical examination.  His spine was clinically evaluated and deemed to be normal.  

Service department records confirm that the Veteran was stationed in the Asia Pacific Theater during World War II.  He participated in naval combat operations in the Philippines and the Okinawa operation, among others.  

August 2012 private medical records reflected that the Veteran underwent a lumbar radiofrequency neurotomy.  The clinician noted the past treatment had been successful.  The pertinent assessments included post laminectomy syndrome lumbar; lumbar and sacral spondyloarthritis; facet arthropathy syndrome; and lumbar degenerative disc disease.  

In October 2014, the Veteran reported that his ship was in a Typhoon traveling from Japan to the Philippines.  

In a statement accompanying his January 2016 notice of disagreement (NOD), he explained that he initially injured his back in service.  His ship was leaving Nagasaki, Japan and ran into a Typhoon at sea.  During watch duty, he was thrown off the stairs and had a sharp pain in his back.  He continued to work, but visited sick call afterwards.  He had pain for several days that gradually subsided.  However, after separation he consistently had back pain with prolonged standing.  He sought medical treatment for back pain for many years.  

In March 2016, the Veteran submitted photographs from service and VA treatment records.  They included a September 2015 MRI lumbar spine report that confirmed multilevel degenerative changes and disc disease and November 2015 physical therapy records.  He stated that these were all the evidence he could locate in support of the claim.  He stated that he had been treated since 1947 by private physicians.  However, their medical records were not available.  For many years, he wore a back corset at work and then later a foam belt for back support.  He had started taking injections for back pain relief with partial success.  

In his October 2016 substantive appeal, the Veteran reported that his back was aggravated by wartime military service.  He explained that he sought treatment after service with private physicians since he had medical insurance.  He did not seek VA care because he believed others needed it more than he did.  He regretted that a back X-ray was not taken at separation as he believed it would substantiate the claim.  

In January 2018, the representative requested a grant based upon the competent and credible reports of injury and continuing back pain and the unavailability of supporting medical records.

Based upon the above, the Board finds that service connection is warranted for degenerative disc disease and arthritis of the lumbar spine.  The available VA and private medical records are competent to establish a diagnosis for lumbar degenerative disc disease and arthritis.  The Board finds the Veteran's recollections of an in-service injury to be competent and credible, and consistent with the circumstances of his active service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

With regard to the possibility of a preexisting back disorder, the spine abnormality noted in the October 1943 entrance examination pertains to the thoracic spine.  The claimed disability concerns the lumbar spine, and the presumption of soundness applies to the Veteran's lumbar spine based upon the October 1943 entrance physical examination.  38 C.F.R. § 3.304(b).  Moreover, the disabilities at issue on appeal do not relate to the scoliosis, and the Veteran is therefore presumed sound with regard to the claim on appeal.

The remaining issue is a nexus.  The Board finds that Veteran's statements indicating back injury and symptoms since service, to include treatment, to be competent and credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (Veteran competent to report observable injury and associated pain).  There is no medical evidence weighing against the claim.  Significantly, the Federal Circuit has held that "nothing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself."  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this case, given all of the facts and circumstances noted above, the lay evidence is sufficient in and of itself to establish a nexus between the Veteran's current back disabilities and his military service.

For the foregoing reasons, the evidence is at least evenly balanced as to whether the current degenerative disc disease and arthritis of the lumbar spine is related to the reported military injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for degenerative disc disease and arthritis of the lumbar spine is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Service connection for degenerative disc disease and arthritis of the lumbar spine is granted. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


